DETAILED ACTION
This communication is in response to the Applicant Arguments/Remarks dated 4/8/2021. Claims 1, 4-7, 9, 12-14, 16, 18, 20 and 22-27 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, 12-14, 16, 18, 20, and 22-27 have been fully considered.
Regarding the argument on page 10 that the cited reference fails to teach the limitation "receive, by the dialog system interface embedded in the software application and from the dialog system, a dialog system response to the user request", examiner respectfully disagrees.

Specification, para. 3 teaches: dialog systems are also known as chat information system…, chat agents, digital personal assistants, automated online assistants, etc.; para. 31: to integrate Dialog System functionality into a mobile deploy a custom Dialog System Engine and link it with or embed it into the mobile application; para. 17: the term "Dialog System Interface" refers to a computer-human interface, which is configured to acquire user inputs in the form of audio messages or text messages, and deliver dialog system responses to the users in the form of audio messages or displayable messages.

Gruber teaches in fig. 2 that the dialog system interface receives/displays a dialog system response to the user request 101C “Ok, I found these Italian restaurants which reviews say are romantic close to your work: 101D …”; figs. 20-21; col. 76:1-9: paraphrase and Prompt Text As described above, in one embodiment assistant 1002 provides feedback to show it understands the user's intent and is working toward the user's goal by producing paraphrases of its current understanding. In the conversational dialog model of the present invention, the paraphrase is what assistant 1002 outputs after the user's input, as a preface (for example, paraphrase 4003 in FIG. 40) or summary of the results to follow (for example, list 3502 in FIG. 35). Thus, Gruber does teach the argued limitation.

Regarding the argument on page 11 that the cited references fail to teach the limitation "the dialog system interface "invoke[s] ... a code within the software application [in which it is embedded], wherein the code is defined by the identified annotation", "wherein invoking the code is responsive to both: the received dialog 

Gruber teaches in figs. 12, 20: pre-loaded metadata/annotations if are selected would invoke codes for response to the request(s). See fig. 37: code to invoke services after determine which services can annotate current results and uniform representation of response to the user.
Williamson further teaches at para. 46-47: the top-level graphical user interface can include additional display objects 106, such as a short messaging service (SMS) object 130, a calendar object etc. Touching the SMS display object can, for example, invoke an SMS messaging environment and supporting functionality; likewise, each selection of a display object and can invoke a corresponding object environment and functionality; para. 120: by selecting the user interface element 824, a communication-related application for sending the specified location to a remote location can be invoked, e.g., an instant messaging application (e.g., SMS) can be invoked. Therefore, the SMS application is embedded/integrated in user GUI. Thus, chat application or SMS has been integrated/embedded to different applications in order to allow users to quickly communicate with each other. The combination of teachings of Gruber and Berry does teach the argued limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-7, 9, 12-14, 16, 18, 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 10276170) in view of Williamson (US 20100123737).
As per claims 1, 9, 20, Gruber et al. (US 10276170) teaches 
	Specification, para. 3 teaches: dialog systems are also known as chat information system…, chat agents, digital personal assistants, automated online assistants, etc.; para. 31: to integrate Dialog System functionality into a mobile application as an additional feature, the developer can use the platform to create and deploy a custom Dialog System Engine and link it with or embed it into the mobile application; para. 34: Dialog System Engine 120 may be embedded or installed in a user device or server.
a system for expanding software application functionalities, the system comprising: at least one processor operable to: 
load metadata, of annotations of a software application, to a dialog system during runtime of the software application, wherein the metadata loaded to the dialog system specifies which dialog system functions of the dialog system will be implemented when the software application is running; wherein the metadata links one or more functions of the dialog system to one or more functions of the software application when the software application is running, and wherein the metadata defines an association of an identified annotation, of the annotations, to an intent and/or to a predetermined word or phrase (col. 3:2-9: the user can thereby be relieved of the burden of learning what functionality may be available on the device and on web-connected services, how to interface with such services to get what he or she wants, and how to interpret the output received from such services; rather, the assistant of the present invention can act as a go-between between the user and such diverse services; figs. 23, 28: language input, word/phrase matching, representation of user intent; col. 15:1-67; col. 51, line 55 to col. 52 line 28: at least one service provider that might support the instantiated operation provides declarative, qualitative metadata detailing, for example, one or more of the following (or combinations thereof): the data fields that are returned with results…using this declarative, qualitative metadata, the task, the task parameters, and other information available from the runtime environment of the assistant, services orchestration component(s) determines an optimal set of service providers to invoke. The result of step is a dynamically generated list of services to call for this particular user and request; col. 76:37-64; para. 77:1-27: the parse--a tree of ontology nodes bound to their matching input tokens, with annotations and exceptions. For each node in the parse, this may include the node's metadata and/or any tokens in the input that provide evidence for the node's value; figs. 12-13: preloading of metadata/annotations; figs. 32-33: representation of user intent; figs. 39-40: representation of user’s intent by receive a user request and identified annotations: events, next Wednesday, San Francisco, CA; figs. 13, 20: pre-load metadata/annotations; col. 15:60-63: the focus on specific domains, tasks, and dialogs intent to services parameters.)
subsequent to loading the metadata, receive, via a dialog system interface of the dialog system, a user request within the software application, a dialog system response to the user request,Page 2 of 13Patent Application No. 15/063,855 Attorney Docket No. ZS202-17794Response to 05/10/2019 Office Actionwherein the dialog system response specifies the identified annotation of the annotations based on the dialog system processing the user request to determine that the user request includes the intent and/or the predetermined word or phrase, that is associated with the identified annotation, and based on the association being defined in the metadata loaded to the dialog system (fig. 2 that the dialog system interface receives/displays a dialog system response to the user request 101C “Ok, I found these Italian restaurants which reviews say are romantic close to your work: 101D …”; figs. 20-21; col. 76:1-9: paraphrase and Prompt Text As described above, in one embodiment assistant 1002 provides feedback to show it understands the user's intent and is working toward the user's goal by producing paraphrases of its current understanding. In the conversational dialog model of the present invention, the paraphrase is what assistant 1002 outputs after the user's input, as a preface (for example, paraphrase 4003 in FIG. 40) or summary of the results to follow (for example, list 3502 in FIG. 35); col. 2:20-60: the intelligent automated assistant engages with the user in an integrated, conversational manner using natural language dialog, and invokes external service when appropriate to obtain information or perform various actions…the IAA integrates a variety of capabilities provided by different software components; col. 49:17-23: if assistant 1002 is installed on a smartphone, personal digital assistant, tablet computer, or other device, assistant 1002 can perform functions such as: initiate applications, make calls, send emails and/or text messages, add calendar events, set alarms, and the like; col. 12:21-41; col. 18:51-67; col. 52:51-67: services invoked by service invocation procedure can be a web service, application running on the device, operating system function, or the like; para. 77:1-5: the parse--a tree of ontology nodes bound to their matching input tokens, with annotations and exceptions. For each node in the parse, this may include the node's metadata and/or any tokens in the input that provide evidence for the node's value; figs. 32-33: representation of user intent);
invoke a code within the software application, wherein the code is defined by the identified annotation, wherein invoking the code is responsive to both: the received dialog system response specifying the identified annotation, and the code being defined by the identified annotation, wherein invoking the code causes the software application to perform one or more actions, and wherein one or more of the actions correspond to one or more of the functions, of the software application, that are linked to the identified annotation (fig. 37: especially item 450; col. 2:25-60; col. 15:9-65; col. 49:17-23: if assistant 1002 is installed on a smartphone, personal digital assistant, tablet computer, or other device, assistant 1002 can perform functions such as: initiate applications, make calls, send emails and/or text messages, add calendar events, set alarms, and the like; col. 50:9-53: dynamically and automatically determine which services may meet the user's request and/or specified domain(s) and task(s); dynamically and automatically call multiple services, in any combination of concurrent and sequential ordering; col. 52:18-22: using this declarative, qualitative metadata, the task, the task parameters, and other information available from the runtime environment of the assistant, services orchestration component(s) determines an optimal set of service providers to invoke); 
a database in communication with the at least one processor comprising computer-readable instructions for execution by the processor (fig. 7: server with processor and databases; col. 9:45-67).  
Gruber teaches in figs. 12, 20: pre-loaded metadata/annotations if are selected would invoke codes for response to the request(s). See fig. 37: code to invoke services after determine which services can annotate current results and uniform representation of response to the user. Gruber does not explicitly teach wherein the dialog system interface is embedded in a plurality of software applications, including the software application, installed on a user device; send, by the dialog system interface embedded in the software application installed on the user device and to the dialog system, at least a part of the user request; receive, by the dialog system interface embedded in the software application and from the dialog system, and invoke by the dialog system interface embedded in the software application installed on the user device a code within the software application.
Williamson teaches 
wherein the dialog system interface is embedded in a plurality of software applications, including the software application, installed on a user device; send, by the dialog system interface embedded in the software application installed on the user device and to the dialog system, at least a part of the user request; receive, by the dialog system interface embedded in the software application and from the dialog system, and invoke by the dialog system interface embedded in the software application installed on the user device a code within the software application (para. 46-47: the top-level graphical user interface can include additional display objects 106, such as a short messaging service (SMS) object 130, a calendar object etc. Touching the SMS display object can, for example, invoke an SMS messaging environment and supporting functionality; likewise, each selection of a display object and can invoke a corresponding object environment and functionality; para. 120: by selecting the user interface element 824, a communication-related application for sending the specified location to a remote location can be invoked, e.g., an instant messaging application (e.g., SMS) can be invoked. Therefore, the SMS application is embedded/integrated in user GUI). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gruber and Williamson in order to allow users to efficiently select any service or application provided.

As per claims 4, 12, Gruber teaches
wherein the code includes an instruction for one or more of the following: a further software application associated with the user device, a server, a hosting service, a web service, a web site, and a cloud service (fig. 51; col. 3:53-64; col. 4:15-67; col. 50:9-53: dynamically and automatically determine which services may meet the user's request and/or specified domain(s) and task(s); dynamically and automatically call multiple services, in any combination of concurrent and sequential ordering; col. 52:40-67).  

As per claims 5, 13, Gruber teaches
wherein the dialog system response further includes presentation of one or more of a displayable message, an audio message, or an incentive for a user to provide a further user request via an output renderer (fig. 42: items 490, 612, 624, 634; col. 54, line 63 to col. 55, line 25: format output data that is represented in a uniform internal data structure into forms and layouts that render it appropriately on different modalities. Output data may include, for example, communication in natural language between the intelligent automated assistant to the user.  Render output data for modalities that may include, for example, any combination of: graphical user interfaces; text messages; email messages; sounds; animations; and/or speech output).  

As per claims 6, 14, Gruber teaches at para. 77:1-5: the parse--a tree of ontology nodes bound to their matching input tokens, with annotations and exceptions. For each node in the parse, this may include the node's metadata and/or any tokens in the input that provide evidence for the node's value; fig. 12: pre-built annotations Gruber does not explicitly teach limitations in claim 6.
Williamson teaches 
wherein the annotations include one or more of the following: pre-built annotations, annotations uploaded from a remote resource, and annotations synchronized with an online resource (para. 94, 13: presenting a first annotation box associated with a first location on a map displayed on a mobile device; para. 51: allows the mobile device 100
to synchronize with a host device).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gruber and Williamson in order to allow users to efficiently select any service or application provided.
 
As per claims 7, 16, Gruber teaches
wherein the dialog system response further includes a callback Uniform Resource Locator to be accessed by the software application to obtain a text of the dialog system response or the at least one of the annotations associated with the dialog system response (fig. 33, item 10: automated call and response procedure; col. 3:30-35: the intelligent automated assistant can use the context of a phone call to streamline the initiation of a text message (for example to determine that the text message should be sent to the same person, without the user having to explicitly specify the recipient of the text message); col. 53:41-67: lists of restaurant from different providers of restaurants including website address…service orchestration component determines whether annotation is required or if the task may require a plot of the results on a map; col. 58:34-41: long-term personal memory component(s) saves more than just the names or URLs, but also saves the information sufficient to bring up a full listing on the entities including phone numbers, locations on a map, photos, and the like).  

As per claim 18, Gruber teaches
wherein the annotations define at least a type of the user request, the user request being processed by the dialog system based at least on the type of the user request (fig. 52: type of user request: cuisine, hotel, music etc.; col. 17:23-41: voice input, text input; col. 50: 50-53: information about reliability, ability of service to handle certain types of requests, user feedback, and the like, can be used as factors in determining which service(s) is/are appropriate to invoke).

As per claims 22, Gruber teaches
wherein the dialog system is a third party service, and wherein receiving the dialog system response to the user request from the third party service comprises: incorporating additional information from the third party service into the dialog system response, and providing the additional information for presentation to a user via a graphical user interface of the dialog system (fig. 48; col. 90:23-67: search request is received from a user through a dialogue interface of the digital assistant, where the search request includes at least a speech input and specifies one or more search criteria for identifying reservable items offered by one or more third-party providers; para. 97:1-17).  

As per claims 23, Gruber teaches
wherein the software application is enhanced with the annotations based on the annotations being provided within software source code, for the software application, during design of the software application, and wherein the annotations are specific to the software application (figs. 22, 26, 37, item 418; col. 21:27-55: an active ontology allows an author, designer, or system builder to integrate components so that the elements of one component are identified with elements of other components. The author, designer, or system builder can thus combine and integrate the components more easily; para. 77:1-5: the parse--a tree of ontology nodes bound to their matching input tokens, with annotations and exceptions. For each node in the parse, this may include the node's metadata and/or any tokens in the input that provide evidence for the node's value).  
As per claims 24, Gruber teaches
wherein invoking the code causes the software application installed on the user device to perform one or more of the actions using a further software application installed on the user device (col. 2:47-60; col. 49:17-23: if assistant 1002 is installed on a smartphone, personal digital assistant, tablet computer, or other device, assistant 1002 can perform functions such as: initiate applications, make calls, send emails and/or text messages, add calendar events, set alarms, and the like).  

As per claims 25, Gruber teaches
wherein invoking the code causes the software application installed on the user device to control one or more components of the user device (col. 3:53-64; col. 4:15-67; col. 50:9-53: dynamically and automatically determine which services may meet the user's request and/or specified domain(s) and task(s); dynamically and automatically call multiple services, in any combination of concurrent and sequential ordering).  

As per claims 26, Gruber teaches
wherein the metadata defines the association of the identified annotation to the intent, and wherein the association of the identified annotation to the intent is defined, for the software application, by a developer during design of the software application using example user requests indicative of the intent (fig. 39: items 712-724; col. 21:27-55: an active ontology allows an author, designer, or system builder to integrate components so that the elements of one component are identified with elements of other components. The author, designer, or system builder can thus combine and integrate the components more easily; col. 52:18-22: using this declarative, qualitative metadata, the task, the task parameters, and other information available from the runtime environment of the assistant, services orchestration component(s) determines an optimal set of service providers to invoke.) 

As per claims 27, Gruber teaches
wherein the software application is installed on an operating system, and wherein the operating system facilitates interactions between the software application installed on the operating system and the dialog system (fig. 50-51; col. 2:21-67: an intelligent automated assistant is implemented on an electronic device, to facilitate user interaction with a device, and to help the user more effectively engage with local and/or remote services; col. 46:47-67; col. 12:1-55; para. 49:17-23: if assistant 1002 is installed on a smartphone, personal digital assistant, tablet computer, or other device, assistant 1002 can perform functions such as: initiate applications, make calls, send emails and/or text messages, add calendar events, set alarms, and the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dwyer (US 20150195406) teaches at para. 82: chats, annotations and metadata.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/4/2021




/ALEX GOFMAN/Primary Examiner, Art Unit 2163